Case 3:20-cv-07739-SK Document 1-6 Filed 11/02/20 Page 1 of 4




                      EXHIBIT F
          Case 3:20-cv-07739-SK Document 1-6 Filed 11/02/20 Page 2 of 4
                                                                         U.S. Department of Homeland Security
                                                                         Washington, D.C. 20528




                                                                         Homeland
                                                                         Security
                                                                         Privacy Office, Mail Stop 0655


                                          July 14, 2020

SENT VIA E-MAIL TO: lee.fang@firstlookmedia.net

Lee Fang
P.O. Box 40291
San Francisco, CA 94140

Re: 2020-HQFO-01360

Dear Mr. Fang:

This letter acknowledges receipt of your Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), dated June 29, 2020, and your request for a waiver of
all assessable FOIA fees. Our office received your request on June 29, 2020. Specifically, you
requested:

   1. copies of written agreements and reports filed under the Intergovernmental Personnel Act
      (IPA) for all officials appointed under this program during the period of Jan. 21, 2017
      through June 25, 2020 to this agency.
   2. any filings related to §334.106, §334.107, §334.108 and §334.103 of the law, which
      include any written agreements between personnel & agency outlining the responsibilities
      for personnel, organization documents submitted to obtain eligibility certification under
      the program, and documents submitted for personnel in compliance with the IPA
      program, including ethics statements.
   3. a list of names of officials hired through the IPA program to this agency.

Due to the increasing number of FOIA requests received by this office, we may encounter some
delay in processing your request. Consistent with 6 C.F.R. Part 5 § 5.5(a) of the DHS FOIA
regulations, the Department processes FOIA requests according to their order of receipt.
Although DHS’ goal is to respond within 20 business days of receipt of your request, FOIA does
permit a 10-day extension of this time period in certain circumstances under 6 C.F.R. Part 5 §
5.5(c). As your request seeks documents that will require a thorough and wide-ranging search,
DHS will invoke a 10-day extension for your request pursuant to 6 C.F.R. Part 5 § 5.5(c). If you
would like to narrow the scope of your request, please contact our office. We will make every
effort to comply with your request in a timely manner.

You have requested a fee waiver. The DHS FOIA regulations at 6 C.F.R. Part 5 § 5.11(k) set
forth six factors DHS must evaluate to determine whether the applicable legal standard for a fee
waiver has been met: (1) Whether the subject of the requested records concerns “the operations
          Case 3:20-cv-07739-SK Document 1-6 Filed 11/02/20 Page 3 of 4




or activities of the government,” (2) Whether the disclosure is “likely to contribute” to an
understanding of government operations or activities, (3) Whether disclosure of the requested
information will contribute to the understanding of the public at large, as opposed to the
individual understanding of the requester or a narrow segment of interested persons, (4) Whether
the contribution to public understanding of government operations or activities will be
“significant,” (5) Whether the requester has a commercial interest that would be furthered by the
requested disclosure, and (6) Whether the magnitude of any identified commercial interest to the
requester is sufficiently large in comparison with the public interest in disclosure, that disclosure
is primarily in the commercial interest of the requester.

Upon review of the subject matter of your request, and an evaluation of the six factors identified
above, DHS has determined that it will conditionally grant your request for a fee waiver. The fee
waiver determination will be based upon a sampling of the responsive documents received from
the various DHS program offices as a result of the searches conducted in response to your FOIA
request. DHS will, pursuant to DHS FOIA regulations applicable to media requesters, process
the first 100 pages free of charge. If upon review of these documents, DHS determines that the
disclosure of the information contained in those documents does not meet the factors permitting
DHS to waive the fees, then DHS will at that time either deny your request for a fee waiver
entirely, or will allow for a percentage reduction in the amount of the fees corresponding to the
amount of relevant material found that meets the factors allowing for a fee waiver. In either
case, DHS will promptly notify you of its final decision regarding your request for a fee waiver
and provide you with the responsive records as required by applicable law.

In the event that your fee waiver is denied, and you determine that you still want the records,
provisions of the FOIA allow us to recover part of the cost of complying with your request. We
shall charge you for records in accordance with the DHS FOIA regulations as they apply to
media requesters. As a media requester you will be charged 10 cents per page for duplication;
the first 100 pages are free. In the event that your fee waiver is denied, we will construe the
submission of your request as an agreement to pay up to $25.00. This office will contact you
before accruing any additional fees.

We have queried the appropriate component(s) of DHS for responsive records. If any responsive
records are located, they will be reviewed for determination of releasability. Please be assured
that one of the analysts in our office will respond to your request as expeditiously as possible.
We appreciate your patience as we proceed with your request.

Your request has been assigned reference number 2020-HQFO-01360. Please refer to this
identifier in any future correspondence. The status of your FOIA request is now available online
and can be accessed at: https://www.dhs.gov/foia-status, by using this FOIA request number.
          Case 3:20-cv-07739-SK Document 1-6 Filed 11/02/20 Page 4 of 4




If you have any questions, or would like to discuss this matter, please feel free to contact this
office at 1-866-431-0486 or 202-343-1743.


                                              Sincerely,



                                              James Holzer
                                              Deputy Chief Privacy Officer (A)
                                              Deputy Chief FOIA Officer
